                                                              Exhibit A
                                                             Page 1 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 1 of 6
                                                              Exhibit A
                                                             Page 2 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 2 of 6
                                                              Exhibit A
                                                             Page 3 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 3 of 6
                                                              Exhibit A
                                                             Page 4 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 4 of 6
                                                              Exhibit A
                                                             Page 5 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 5 of 6
                                                              Exhibit A
                                                             Page 6 of 6
Case 5:21-cv-00001-TMB Document 2-1 Filed 04/01/21 Page 6 of 6
